DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 10, 14, 16, 18-20, 22, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Cates ‘523.
Cates ‘523 (Figs. 1-5, 7; col. 9, line 58 through col. 10, line 6) discloses a cooling tower (Fig. 1) including a support frame structure for supporting a fill material (28) within a first cooling section of a first interior volume of the tower, and a coil section (14) within a second cooling section of a second interior volume of the tower, the second cooling section being disposed laterally of the first cooling section.  Cates ‘523 also discloses a fluid distribution system (16, 18, 20, 22, 42) for flowing a fluid, in the form of water (instant claims 19, 25, and 26), through the coil and over the fill material within the first interior volume, the tower being further equipped with an air moving means, in the form of fan (32) for moving air around the fill material (28) and around the coil (14), the fan being arranged above the first and second cooling sections, as required by instant claim 16.  The Cates ‘523 cooling tower also discloses a water collection basin (12) for collecting fluid flowing from the first cooling section, as required by instant claim 20.
With regard to instant claim 10, applicant should see Figs. 5 and 7 of Cates ‘523, which discloses a first coil section disposed laterally from a first side (upper portion of fill section in Fig. 7) of the first cooling section, and a second coil section disposed laterally from a second side (lower portion of fill section in Fig. 7) of the first cooling section.
With regard to instant claims 14, 18, and 22, Figs. 4 and 2, respectively, clearly disclose a first damper (44) for controlling air flow through the first cooling section, and a second damper (44) for controlling air flow through the second cooling section.
Claims 9, 10, 16, 19, 20, 23, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hentschel et al ‘030.
Hentschel et al ‘030 (Figs. 1, 2, and 7) disclose a cooling tower (10) including a support frame structure for supporting a fill material (26) within a first cooling section of a first interior volume of the tower, and a coil section (32) within a second cooling section of a second interior volume of the tower, the second cooling section being disposed laterally of the first cooling section.  Hentschel et al ‘030 also discloses a fluid distribution system (18, 20, 22, 34, 35, 36) for flowing a fluid, in the form of water (instant claims 19, 25, and 26), through the coil and over the fill material within the first interior volume, the tower being further equipped with an air moving means, in the form of fan (12) for moving air around the fill material (26) and around the coil (32), the fan being arranged above the first and second cooling sections, as required by instant claim 16.  The Hentschel et al ‘030 cooling tower also discloses a water collection basin (28, 31) for collecting fluid flowing from the first cooling section, as required by instant claim 20.
With regard to instant claim 10, applicant should see Fig. 1 of Hentschel et al ‘030, which discloses a first coil section disposed laterally from a first side (left side of left fill section 26 in Fig. 1) of the first cooling section, and a second coil section disposed laterally from a second side (right side of right fill 26 section in Fig. 1) of the first cooling section, the first and second coils (32) in Fig. 1 thus anticipating the first and second sub-volumes of instant claim 23.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 9-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,408,541. Although the claims at issue are not identical, they are not patentably distinct from each other because the requirement within the patented claims that the respective cooling sections be in the form of wet or dry cooling sections are understood to a skilled artisan to be equivalent to the first cooling section having fill material and the second cooling section having coils, with the fluid distributed through the tower being in the form of water, as respectively stated by the instant application claims.
Response to Arguments
7.	Applicant’s arguments with respect to claims 9, 10, 14, 16, 18-20, 22, 23, 25, and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
9.	Applicant should note that instant claims 11-13, 15, 17, 21, and 24 have not been rejected under any section of 102 or 103 as being taught or suggested by any reference.  Accordingly, rewriting of those claims into independent form, along with a timely filed Terminal Disclaimer would result in a notice as to the allowability of those claims.
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/6-16-22
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776